119 Ga. App. 562 (1969)
167 S.E.2d 684
BUTLER AUCTION COMPANY, INC.
v.
HOSCH et al.
44296.
Court of Appeals of Georgia.
Argued March 3, 1969.
Decided April 21, 1969.
Roy N. Newman, for appellant.
Stark & Stark, Homer M. Stark, Webb & Fowler, W. Howard Fowler, for appellees.
QUILLIAN, Judge.
Without a proper certificate from the trial judge, an appeal from an order dismissing the plaintiff's claim is premature when there is a counterclaim pending in the court below. 6 Moore's Federal Practice 2d 248, § 54.35; O'Kelley v. Evans, 223 Ga. 512, 513 (156 SE2d 450); Dean v. Gainesville Stone Co., 118 Ga. App. 142, 143 (1) (162 SE2d 858). See Davis v. Roper, 119 Ga. App. 442.
Appeal dismissed. Felton, C. J., and Pannell, J., concur.